Exhibit 10.9

CLARIFICATION AGREEMENT

CyberOptics Corporation, a Minnesota Corporation (the “Company”) and Jeffrey
Bertelsen (“Executive”) have previously entered into a Severance Pay Agreement
dated May 19, 2008, as amended (the “Agreement”) and wish to clarify the
definition of “termination of employment” for all purposes of such agreement.
Accordingly, the Company and Executive agree that, for all purposes of the
Agreement, “termination” or “termination of employment” shall mean a “separation
from service” as that term is defined in Code Section 409A and the regulations
thereunder.

The Company and Executive have executed this Clarification Agreement, as of
December 31, 2011.

 

CyberOptics Corporation   EXECUTIVE:             By  /s/ Kathleen P. Iverson  
/s/ Jeffrey Bertelsen     Its  Chief Executive Officer   Jeffrey Bertelsen      
       

 

 

 

 

 



 